DETAILED ACTION
The Amendment filed on December 16th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Robert L. Showalter on February 11th, 2022. During the telephone conference, Mr. Showalter has agreed and authorized the Examiner to amend claims 1, 11 & 21-22 and to cancel claims 7 & 17.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claim 1, 11 & 21-22 and canceling claims 7 & 17 as following:
Claim 1: (Currently Amended) A method for providing a blockchain device enrollment service comprising:
creating, by a computer, an enrollment smart contract that controls access to [[a]] the blockchain device enrollment service on a network by a device;

registering and configuring, by the computer, a manufacturer smart contract with the enrollment smart contract; 
registering and configuring, by the computer, a service provider smart contract with the enrollment smart contract receiving, from the device, an enrollment request to enroll the device on the network, wherein the enrollment device includes an identification of the device and a signature;
determining whether the device is allowed access to the network based on a public key associated with the device and the received signature;
retrieving a configuration uniform resource locator from the pools smart contract based on the identification of the device; 
sending the configuration uniform resource locator to the device;
receiving, by the computer, a communication from the device for the enrollment smart contract upon a first-time boot of the device; and
authenticating, by the computer, the device based on the received communication.

Claim 7: (Canceled)

Claim 11: (Currently Amended) A system for providing a blockchain device enrollment service comprising:

a processor in communication with the memory, the processor when executing the executable instructions is configured to:
create an enrollment smart contract that controls access to [[a]] the blockchain device enrollment service by a device;
create a pools smart contract associated with managing a plurality of different endpoints, wherein the pools smart contract is registered with the enrollment smart contract;
register and configure a manufacturer smart contract with the enrollment smart contract;
register and configure a service provider smart contract with the enrollment smart contract;
receive, from the device, an enrollment request to enroll the device on the network, wherein the enrollment device includes an identification of the device and a signature;
determine whether the device is allowed access to the network based on a public key associated with the device and the received signature; 
retrieve a configuration uniform resource locator from the pools smart contract based on the identification of the device; 
send the configuration uniform resource locator to the device;
receive a communication from the device for the enrollment smart contract upon a first-time boot of the device; and
authenticate the device based on the received communication.

Claim 17: (Canceled)

Claim 21: (Currently Amended) The method of claim 1, further comprising:
receiving, from the device, a nonce request, where the nonce request includes the identification of the device; and
sending a nonce to the device;
wherein: the signature is based on the nonce and a private key associated with the device;
determining whether the device is allowed access to the network is further based on the nonce.

Claim 22: (Currently Amended) The system of claim 11, the processor when executing the executable instructions is configured to:
receive, from the device, a nonce request, where the nonce request includes the identification of the device; and
send a nonce to the device; 
wherein: the signature is based on the nonce and a private key associated with the device;
determining whether the device is allowed access to the network is further based on the nonce.



Examiner’s Statement of reason for Allowance
Claims 4, 7, 14 and 17 were canceled. Claims 1-3, 5-6, 8-13, 15-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a method and a system for blockchain-based device enrollment service. The closest prior arts, as previously recited, Sprague (U.S. Pub. Number 2018/0254898) and Lelcuk (U.S. Pub. Number 2019/0334904) are also generally direct to various aspects for device enrollment protocol and determining a cost to allow a blockchain-based admission to a protected entity. However, none of Sprague and Lelcuk teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1 and 11. For example, none of the cited prior arts teaches or suggests the elements of “creating, by a computer, an enrollment smart contract that controls access to the blockchain device enrollment service on a network by a device; creating, by the computer, a pools smart contract associated with managing a plurality of different endpoints, wherein the pools smart contract is registered with the enrollment smart contract; registering and configuring, by the computer, a manufacturer smart contract with the enrollment smart contract;  registering and configuring, by the computer, a service provider smart contract with the enrollment smart contract receiving, from the device, an enrollment request to enroll the device on the network, wherein the enrollment device includes an identification of the device and a signature; determining whether the device is allowed access to the network based on a public key associated with the device and the received signature; retrieving a configuration uniform resource locator from the pools smart contract based on the identification of the device; sending the configuration uniform resource locator to the device; receiving, by the computer, a communication from the device for the enrollment smart contract upon a first-time boot of the device; and authenticating, by the computer, the device based on the received communication.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-3, 5-6, 8-10, 12-13, 15-16 & 18-20 are allowed because of their dependence from independent claims 1 & 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHOI V LE/
Primary Examiner, Art Unit 2436